                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



SHERRIE S.,                                                 No. 6:18-cv-02026-HZ

                      Plaintiff,                            ORDER
       v.


COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

                      Defendant.

HERNÁNDEZ, District Judge:

       Plaintiff Sherrie S. brought this action seeking review of the Commissioner’s final

decision to deny Disability Insurance Benefits. On October 7, 2019, pursuant to the parties’

stipulated motion, the Court reversed the Commissioner’s decision and ordered that the case be

remanded for further administrative proceedings. Order, ECF 14. Judgment was also entered on

December 19, 2019. Judgment, ECF 16. Plaintiff’s counsel recently received notice of Plaintiff’s

award for benefits. Pl. Mot. Ex. 1, ECF 20-1.




1 – ORDER
       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Pl. Mot., ECF 20.

Defendant has no objection to the request. Id. The Court has reviewed the record in the case, the

motion, and the supporting materials including the award of benefits, the fee agreement with

counsel, and the recitation of counsel’s hours and services. Applying the standards set by

Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002), the Court finds the requested fees reasonable.

       The Court GRANTS Plaintiff’s Motion for Approval of Attorney’s Fees Pursuant to 42

U.S.C. § 406(b) [20] and awards Plaintiff’s counsel $22,295.12 in attorney’s fees. When issuing

the section 406(b) check for payment to Plaintiff’s attorney, the Commissioner is directed to

subtract the amount previously received under EAJA ($5,216.47) and send Plaintiff’s attorney

the balance of $17,078.65 less any applicable processing fees as allowed by statute. Any amount

withheld after all administrative and court attorney’s fees are paid should be released to Plaintiff.

       IT IS SO ORDERED.



       DATED: ____________________________.
                  June 23, 2021



                                                      ___________________________________
                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 – ORDER
